Citation Nr: 0903110	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  A diagnosis of PTSD is first shown by medical evidence 
dated over 29 years following the veteran's discharge from 
service.  

3.  The record contains no corroborating evidence that 
verifies the veteran's claimed PTSD stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the veteran with notification letters in March 
and April 2005, and in October 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the elements 
that comprise his claim and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in November 2005.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that the veteran was not provided with 
notification regarding disability ratings and effective dates 
prior to the November 2005 decision.  But, to the extent that 
the pre-adjudication letters were deficient in any respect, 
the October 2006 letter corrected that deficiency.  The Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
2006 VCAA notice letters was followed by two readjudications 
of the merits of the claims via the October 2006 Statement of 
the Case (SOC) and the December 2006 Supplemental SOC.  And 
as will be noted below, the veteran's claim will be denied.  
So no disability evaluation or effective date will be 
assigned here.  

As discussed in more detail below, there are additional 
notification requirements with claims for PTSD based on 
personal assault.  In this case, those requirements were 
complied with by the March 2005 letter.  The veteran was 
notified of the types of information and evidence needed to 
support such a claim and was provided with a questionnaire to 
complete, which was designed to elicit such information.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with medical 
evaluations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  




II.  Service Connection Claim for PTSD

In various statements in the record, the veteran claims that 
he incurred PTSD during service as a result of a sexual 
assault by his navy supervisor.  In the November 2005 rating 
decision on appeal, the RO denied the veteran's claim.  For 
the reasons set forth below, the Board agrees with that 
decision.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the appellant's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the Board finds that the record does not 
preponderate against the veteran's claim that he has current 
PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim for benefits the evidence must preponderate 
against that claim).  Indeed, the Board finds the evidence of 
record in equipoise on this issue.  

In support of the veteran's claim, a February 2005 VA social 
worker diagnosed the veteran with PTSD, stating that the 
veteran incurred this disorder as a result of the claimed in-
service assault.  This assessment is supported by February 
and March 2005 VA reports in which a VA psychologist 
diagnoses the veteran with PTSD, and in a March 2005 report 
in which a VA psychiatrist diagnoses the veteran with PTSD.  
The Board finds these reports probative as each is issued by 
a healthcare professional who actually treated the veteran.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  The Board finds the assessments limited to a 
certain extent, however, as neither of the examiners 
indicated that the claims file had been reviewed prior to 
diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant).

By contrast, a September 2005 VA compensation examiner found 
the veteran without PTSD.  That examiner provided a detailed 
rationale in support of his opinion, stating that the veteran 
did not experience an overt threat or coercion in connection 
with the claimed assault.  And this examiner indicated that 
the claims file had been reviewed prior to writing the 
report.  See Bloom and Reonal, both supra.  But, as with the 
evidence favoring the veteran's claim to having PTSD, this 
negative opinion has a certain weakness as well.  This VA 
examiner did not detail a response to the other VA healthcare 
professionals who did find the veteran with PTSD.    

Hence, given the various strengths and weaknesses of the 
medical evidence of record, the Board cannot find that the 
evidence preponderates against the veteran's claim to having 
current PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds service connection unwarranted for PTSD, 
however.  The veteran's claimed non-combat stressor - i.e., 
the alleged in-service sexual assault - is not verified in 
the record.  See 38 C.F.R. § 3.304(f); see also Cohen and 
Dizoglio, both supra.  The veteran's service medical records 
do not refer to any claims of assault and do not refer to any 
injuries related to the alleged assault.  The veteran's 
personnel records do not refer to any claims of assault, or 
to any injuries related to an assault.  And the earliest 
mention in the record of the alleged assault is found in 
February 2005 VA treatment records, dated almost 30 years 
following discharge from active service.  38 C.F.R. 
§ 3.304(f).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

In relevant part, 38 C.F.R. § 3.304(f) states as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- 
traumatic stress disorder claim that is based on 
in- service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA 
may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

Review of the veteran's service medical and personnel records 
do not provide verification.  Under 38 C.F.R. § 3.304(f)(3), 
cited above, probative evidence can be evidence of mental 
health problems, work performance deterioration, or requested 
transfers.  As such, in a December 2008 statement, the 
veteran's representative argued that the veteran used drugs 
and prostitutes to cope with the confusion he felt after the 
alleged assault.  The Board notes that a service personnel 
record dated in April 1975 notes a positive urinalysis test 
for amphetamine use.  And service medical records dated in 
June 1973 and June 1974 indicate treatment for urethritis, 
acute, gonococcic.  

Nevertheless, the fact that the veteran used drugs on one 
occasion, and may have contracted a sexually transmitted 
disease on two occasions, is not, in and of itself, probative 
evidence that any assault occurred.  Rather, the totality of 
the evidence of record dated during the veteran's active 
service provides evidence that significant behavioral changes 
did not occur during service.  The veteran's enlisted 
performance record does not indicate poor performance.  And 
the veteran's DD Form-214 indicates three years of honorable 
service.   

As such, the veteran's PTSD claim must fail here - the record 
lacks credible supporting evidence that his claimed in-
service sexual assault actually occurred.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen and Dizoglio, both supra.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.    


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


